Name: COMMISSION REGULATION (EC) No 2466/95 of 23 October 1995 determining the extent to which applications lodged in October 1995 for import licences for certain egg sector products pursuant to Regulation (EC) No 1474/95 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  animal product;  cooperation policy;  processed agricultural produce
 Date Published: nan

 No L 254/ 16 ( en I Official Journal of the European Communities 24. 10. 95 COMMISSION REGULATION (EC) No 2466/95 of 23 October 1995 determining the extent to which applications lodged in October 1995 for import licences for certain egg sector products pursuant to Regulation (EC) No 1474/95 can be accepted HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 October to 31 December 1995 submitted pursuant to Regulation (EC) No 1474/95 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 January to 31 March 1996 applications may be lodged pursuant to Regulation (EC) No 1474/95 for import licences for a total quantity as referred to in Annex II. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1474/95 of 28 June 1995 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the agreements concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), and in particular Article 5 (5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1995 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribu ­ tion ; Whereas, in the case of the first-mentioned category of products, the surplus to be added to the quantity available for the following period should be determined, Article 2 This Regulation shall enter into force on 24 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29 . 6 . 1995, p. 19 . 24. 10 . 95 f EN Official Journal of the European Communities No L 254/ 17 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1995 El 100,00 E2 73,35 E3 100,00 ANNEX II (tonnes) Group No Total quantity available for the period 1 January to 31 March 1996 El 75 963,00 E2 1 750,00 E3 6 783,65